Citation Nr: 0025661	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Entitlement to service connection for arthritis of the 
left knee, claimed as residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946 and from October 1951 to October 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for a head injury and a 
back disorder, and denied entitlement to service connection 
for left knee arthritis.  



FINDINGS OF FACT

1.  In an unappealed December 1954 rating decision, the RO 
denied entitlement to service connection for residuals of a 
head injury.  The veteran was informed of that decision and 
he did not perfect an appeal.

2.  Additional evidence submitted since the RO's December 
1954 rating decision as to the issue of entitlement to 
service connection for residuals of a head injury is new, 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In a February 1961 decision, the Board denied entitlement 
to service connection for a back condition.

4.  Additional evidence submitted since the Board's February 
1961 decision as to the issue of entitlement to service 
connection for a back condition is new, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

5.  Service medical records reflect treatment for headaches, 
knee pain, and a back injury during service.  Hospital 
admission cards show the veteran was treated for lacerations 
to the face, an eye contusion, and shell fragment wounds to 
the buttock and hip.

6.  Service personnel records reflect the veteran received a 
Purple Heart and Combat Infantry Badge. 

7.  Post-service medical records reflect a continuity of 
complaints and treatment relevant to recurrent back pain, 
headaches, and knee pain.  

8.  A May 1978 VA examination noted a diagnosis of chronic 
hypertrophic arthritis of the lumbosacral joint with 
scoliosis of the back.

9.  In August 1997, a VA examiner opined that in view of the 
veteran's in-service head trauma, arthritis of the neck and 
headaches should be service connected.



CONCLUSIONS OF LAW

1.  Evidence received since the December 1954 rating decision 
which denied entitlement to service connection for residuals 
of a head injury is new and material, and the claim for this 
benefit is reopened.  38 U.S.C.A. § 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  Evidence received since the February 1961 Board decision 
which denied entitlement to service connection for a back 
condition is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
residuals of a head injury is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

4.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995).  

5.  The claim of entitlement to service connection for 
arthritis of the left knee, claimed as residuals of a left 
knee injury, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
residuals of a head injury was denied in a December 1954 
rating decision on the basis that a head injury was not shown 
by the evidence of record.  The veteran was informed of this 
determination in a letter dated in December 1954.  He did not 
file a timely notice of disagreement as to that decision.  
The veteran's claim of entitlement to service connection for 
a back disorder was denied by the Board in a February 1961 
decision.  The veteran did not appeal the Board's denial of 
his claim.  The December 1954 rating decision and the 
February 1961 Board decision therefore became final as to the 
issues of entitlement to service connection for residuals of 
a head injury and entitlement to service connection for a 
back disorder.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1100, 20.1103 (1999).  However, a 
claim will be reopened if new and material evidence is 
submitted since the last decision denying the claim on any 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The 
veteran filed an application to reopen his claims of 
entitlement to service connection for residuals of a head 
injury and a back condition in April 1998.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been set forth by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  Elkins v. West, 12 
Vet. App. 209 (1999).  Under the Elkins test, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a). 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

A great deal of medical evidence has been received by the RO 
since the last final decisions on the issues of entitlement 
to service connection for residuals of a head injury and a 
back condition, including VA and private medical examination 
reports and records.  The Board is of the opinion that this 
evidence is not wholly cumulative or redundant of evidence 
previously submitted and is sufficiently significant to the 
issues in this case that it must be considered in order to 
fairly decide the merits of these claims.  The additional 
evidence is therefore new and material, and the claims of 
entitlement to service connection for residuals of a head 
injury and for a back condition must be reopened.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Claims reopened 
after new and material evidence has been received must be 
considered de novo.  See Manio v. Derwinski, 1 Vet. App. at 
145.

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991 & Supp. 2000).  Service connection connotes many factors 
but basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. §  3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b)
(West 1991).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  

Factual Background

Service personnel records reflect the veteran received 
numerous citations and awards, including the Purple Heart, 
the Combat Infantry Badge, and the Korean Service Medal with 
one Bronze Star.  

Service medical records reflect that upon separation 
examination dated in December 1946, the veteran's systems 
were noted as normal.  A relevant history of mild transient 
back pain from a spinal tap was noted.  No other relevant 
diagnoses or defects were noted.  Additional service medical 
records reflect that upon enlistment examination dated in 
October 1951, the veteran's systems were clinically evaluated 
as normal with the exception of allergic rhinitis.  A May 
1952 clinical record reflects complaints of headaches.  The 
veteran complained of a backache in June 1952 in the sacral 
area.  He was treated with heat.  It was noted the veteran's 
pain extended around into the right groin and that he had had 
a previous hernia repair.  An additional June 1952 clinical 
record notes the veteran slipped while carrying a boat.  It 
was noted he had experienced persistent low back pain 
extending around to the right groin.  A diagnosis of strain, 
right internal and external oblique, lower abdomen, was 
noted.  Clinical records dated from June to September 1952 
reflect continued complaints of back pain.  

A diagnosis of lordosis due to poor muscle tone was noted in 
a July 1952 clinical record.  The veteran complained of back 
pain for the past several months.  It was noted that he had 
been seen in consultation on several occasions but no 
significant findings were noted.  X-ray examination of the 
spine revealed spina bifida of the 5th lumbar vertebrae.  It 
was also noted the veteran had had over two weeks of bed rest 
in flexion on a hard bed with no relief of his discomfort.  
Physical examination of the back in August 1952 was noted as 
essentially negative with no spasm.  Clinical records dated 
in January 1953 reflect complaints of backache and headache.  
A July 1953 clinical record reflects complaints of exquisite 
pain on motion of the knees.  Physical examination revealed 
no swelling or crepitus of the knees, but some tenderness of 
the adduction tubercle.  X-ray examination was noted as 
negative.  An impression of myalgia, transitory due to recent 
activity, was noted.  

An additional clinical record dated in July 1953 reflects 
examination of the knees by a different physician.  It was 
noted that x-ray examination was negative, as was physical 
examination with full range of motion of the joints.  The 
physician opined that he was convinced the veteran did not 
have arthritis and he felt the veteran possibly sprained both 
knees in an effort to protect himself during attack.  It was 
recommended that he get out and walk.  A July 1954 clinical 
record reflects the veteran complained of a backache for four 
days duration.  Examination of the back was noted as negative 
except for a vague soreness in the lumbosacral area.  Range 
of motion of the back was normal as was neurological 
examination.  It was noted there was no evidence of pathology 
in either of the knee joints.  An impression of an 
essentially normal back was noted.  Upon separation 
examination dated in October 1954, the veteran's systems were 
clinically evaluated as normal with the exception of scars on 
the left hip, an appendectomy scar, and a hernia scar.  

Information obtained from the hospital admission cards 
created by the Office of the Surgeon General reflects the 
veteran was treated for residuals of shell fragment wounds in 
July 1953.  A lacerated wound to the face with no nerve or 
artery damage and eye contusion were noted as well as shell 
fragment wounds to the buttock and hip.  

A VA hospital narrative summary dated from January 1958 to 
February 1958 reflects the veteran complained of a sudden 
onset of severe stabbing chest pain with radiation through to 
the back.  It was noted the veteran had stumbled and hurt his 
back and lumbar area two weeks earlier.  The veteran reported 
having a back injury in 1952.  The veteran was treated with 
bed rest and a diagnosis of nonspecific pericarditis was 
noted.  

Upon VA examination dated in May 1958, relevant complaints of 
pain in the lower back and trouble with the left knee were 
noted.  The examiner noted that he questioned the veteran 
about a head injury complained of earlier.  The veteran 
reported sustaining a head injury during service when he 
tripped over a wire.  He stated there was no loss of 
consciousness, but he was dizzy for three days.  He reported 
experiencing slight pain in the left temporal region 
sometimes, but no pain elsewhere.  He admitted that his 
headaches were slight, very infrequent, and required no 
medication.  The veteran's chief complaint was recurrent 
bilateral low back pain, usually occurring as a result of a 
misstep.  Neurological examination was negative for evidence 
of sciatic neuritis or pathology involving the intervertebral 
discs.  Examination of the musculoskeletal system showed a 
normal carriage and gait, but moderate scoliosis of the 
dorsal and lumbar spine with concavity to the right.  Mild 
tenderness at the lumbosacral junction was noted.  There was 
no limitation of motion but pain was noted.  The examiner 
also noted bilateral lumbar muscle spasm on all low back 
muscles.  Relevant diagnoses of chronic hypertrophic 
arthritis of the lumbosacral joint, with scoliosis of the 
back, and normal eyes, heart, and head were noted.  

A January 1958 statement from a private physician reflects 
that x-ray examination of the lumbosacral spine in December 
1957 revealed some rotoscoliosis of the thoracolumbar spine 
with convexity to the right.  Some narrowing of the 
intervertebral space between L5 and S1 was noted, with 
minimal lipping of the adjacent endplates.  There was no 
evidence of a fracture or dislocation of the lumbosacral 
spine.  The sacroiliac joints were not abnormal.  Conclusions 
of thoracolumbar rotoscoliosis, loss of the normal lumbar 
lordosis and possible early degeneration of the 
intervertebral disc between L5 and S1 were noted.  

A VA discharge summary dated from March 1960 to April 1960 
reflects the veteran was admitted with complaints of a 
headache of two weeks duration.  It was noted the veteran had 
been struck in the left temporal region in 1954 and rendered 
unconscious for two hours, with occasional headaches since 
that time.  Physical examination was noted as normal and the 
veteran's hospital course was unremarkable.  There was no 
objective evidence of neurological disease.  Spinal fluid was 
noted as normal.  It was noted that the veteran's headache 
strongly suggested some vascular etiology, but in the absence 
of any objective neurological findings or vibratory 
abnormality other than a light abnormality in his 
electroencephalogram, an angiogram was not indicated at that 
time.  A diagnosis of cephalalgia of undetermined etiology 
was noted.  

A private medical statement dated in July 1960 reflects the 
veteran was examined relative to complaints of pain in his 
back and lower extremities.  Physical examination of the back 
revealed a left lateral curve in the lumbar and dorsal spine.  
On palpation of the ilio lumbosacral ligamentous junction, a 
trigger area was isolated which when pressed firmly, caused 
increased spasm in the dorsal lumbar musculature on the left 
with some gluteal muscle spasm noted.  X-ray examination 
revealed a diminution in the intervertebral space of L5 and 
S1 with osteophytic lipping on the anterior inferior border 
of L5 and the anterior superior border of S1.  A diagnostic 
impression of left dorso-lumbar and gluteal hamstring-
quadriceps muscle spasm secondary to trigger area in left 
ilio lumbosacral ligamentous region; moderately severe left 
ilio lumbosacral ligamentous sprain and/or tear; subjective 
numbness of the left lower extremity; sciatica secondary to 
possible nerve root irritation; diminution of intervertebral 
spaces of L5 and S1, possibly secondary to old trauma; rule 
out possible ruptured nucleus pulposus; old healed eschars 
secondary to traumatic laceration by foreign body antero-
lateral aspect of left thigh and prominence of left buttock; 
rule out possible superficial nerve damage secondary to the 
same; and left lateral curvature of spine secondary to 
postural attitude due to pain in left dorsal lumbar region 
was noted.  The physician opined that the veteran had 
sufficient symptomatology at that time in his back and lower 
extremities to merit a complete neurological and neuro-
surgical consultation to rule out the possibilities of nerve 
root irritation, herniated disc, and possible superficial 
nerve damage as a result of old shrapnel wounds and a fall 
during service.

An August 1960 VA examination reflects the veteran complained 
of continuous pain from his back all the way down both legs, 
numbness from the knees down, and pain in the buttocks area.  
The veteran reported having recurrent backaches since 
carrying a boat in service and twisting his back.  The degree 
of backache varied upon the weather and activity.  Physical 
examination revealed dorsolumbar scoliosis.  There was no 
evidence of spasticity, rigidity, or tilt of the pelvis.  The 
examiner noted no deviation to the right or left, no lumbar 
flattening, and no sciatica.  Motions were noted as normal.  
Straight leg raising was noted as physiologic.  The sensory 
responses, muscle tone, motor power, position and vibration 
sense were noted as normal.  X-ray examination of the 
lumbosacral spine revealed degenerative disc changes at the 
lumbosacral joint evidence by narrowing of the disc space 
with associated localized lipping of the adjoining cortical 
plates of L-5 on S-1 indicating an associated localized 
degenerative spondylosis.  Straightening of the lumbar axis 
suggested spasm or limitation of motion.  

A December 1996 statement from a private oriental medicine 
clinic reflects the veteran received treatment for pain on 
the medial side of the knee on five occasions in 1993.  It 
was noted that he was also treated on three occasions in 1994 
after he injured his knee while moving a heavy object.  

A February 1997 statement from a private physician reflects 
the veteran was treated for tension headaches.  It was noted 
that the veteran had an asymmetry of reflexes, with the right 
lower extremity having a slightly more reflexive response at 
the knee than the left.  

Upon VA examination dated in August 1997, the veteran 
reported a history of head trauma in 1954 when he suffered an 
explosion next to his right ear and lost consciousness.  He 
also reported suffering head trauma in Korea and losing 
consciousness for three days.  He reported suffering from 
repeated headaches ever since as well as being hard of 
hearing.  Physical examination revealed 1+ edema of the legs 
and weakness of the distal pulses.  Neurological examination 
was grossly non-focal, but the veteran had numbness 
paresthesias of the lower extremities and frequent falls.  
The veteran also complained of being able to palpate his 
temporal arteries.  The examiner noted the left temporal 
artery was rather thick on palpation, was not nodular, and 
there was no tenderness.  Diagnostic impressions of traumatic 
arthritis of the neck; arthritis of the hips; headaches for 
more than 40 years; rule out temporal arthritis; diabetes; 
high blood pressure; hearing loss; and post-traumatic stress 
disorder were noted.  The examiner opined that in view of the 
veteran's head trauma, arthritis of the neck should be 
service connected and that the headaches should be considered 
a service connected condition.  

VA radiology reports dated in September 1997 reflect 
impressions of status post fusion of C5-6 vertebral bodies; 
degenerative disc disease from C2 through C7, most severe at 
C6-7; neuroforamina stenosis at C3-4, C4-5 and C6-7, left 
more than right; marked degenerative disc disease at L3 
through S1; muscle spasm; degenerative change of both 
sacroiliac joints; moderate degenerative arthritis of the 
left hip; and moderate degenerative arthritis of the left 
knee.

Upon VA examination dated in December 1997, the veteran 
complained of left knee pain attributed to his service-
connected shell fragment wound injuries, chronic lower back 
pain, and chronic headaches with neck pain and stiffness.  He 
reported that his left knee gave way and a grinding sensation 
on motion.  The veteran denied any visual changes, nausea, or 
vomiting associated with his headaches.  The examiner noted 
the veteran walked with a cane and a slight limp on his left 
leg.  Physical examination revealed the head was 
normocephalic and atraumatic.  The neck was supple with 
moderate limitation of motion in all directions.  The back 
revealed some limitation of motion with flexion at 50 degrees 
and extension at 10 degrees.  Lateral rotation and bending 
were normal and straight leg raising test was negative.  The 
left knee showed mild crepitance with full range of motion 
and no effusion.  Muscle examination of the left buttocks and 
left thigh was normal.  Relevant diagnoses of cervical disc 
disease, lumbar disc disease, degenerative arthritis of the 
left hip and left knee, cephalalgia, probably secondary to 
cervical disc disease, and status post buttocks and left 
thigh wound with no functional impairment were noted.  The 
examiner opined that the veteran's pain originated from his 
lumbar disc disease, cervical disc disease, and arthritis 
rather than his shrapnel wounds.  

In August 1998, the RO received copies of private clinical 
records dated from 1970 to 1989.  The records reflect 
notations of a history of cervical arthritis in April 1970, 
complaints of left lower extremity pain mostly in the knee in 
April 1974, complaints of headaches in July 1976, complaints 
of tightness of the neck and upper back muscles with an 
impression of muscle spasm in August 1978, complaints of neck 
pain in September 1978, complaints of left knee pain in 
November 1980 with no finding of edema, complaints of neck 
and back pain in February 1981, an impression of facet 
syndrome with sciatica in August 1983, notations of muscle 
spasm in the upper back in August 1985, an impression of neck 
pain of unknown etiology in March 1989, and a June 1987 
radiology report of the left knee with no significant 
abnormality noted.  

A July 1998 statement from a private clinic reflects that the 
veteran was treated for back pain on three occasions in 
October 1994, and for neck and shoulder pain on two occasions 
in July and August 1994.

A July 1998 statement from the Kaiser Foundation Health Plan, 
Inc. reflects that the veteran had been a member of their 
health plan since 1960, but outpatient medical records for 
that time period no longer existed.  It was also noted that 
the company had a comprehensive chart on the veteran, but it 
was for the time period after 1978.

At his November 1999 hearing before a Member of the Board, 
the veteran testified that he injured his back and left knee 
while carrying a boat during service.  He stated that he was 
hospitalized at the time and treated with bed rest for a 
week.  He reported that he went to the doctor a couple of 
times, then it seemed to settle down with flare-ups at 
certain times.  He testified that his back pain was treated 
with heat and aspirin in 1954.  He also saw an osteopath for 
manipulations when he was on leave.  (Transcript, pages 5-6).  
The veteran stated that after his discharge from service, he 
continued to seek treatment for his back, but the records 
were destroyed by his health care company.  He testified that 
he sought treatment for his left knee from a private 
physician in 1954 and from other doctors and chiropractors 
after his discharge from service.  He reported treatment with 
heat lamps and moist heat.  (Transcript, pages 7-9).  The 
veteran testified that when he was treated for gunshot wounds 
during service, he had trouble with his knees, but no 
specific treatment was given.  He stated that after service 
while working for the Post Office, he only carried mail for 
about six months to a year.  (Transcript, pages 10-11).  In 
regard to his head injury, the veteran testified that during 
service he tripped over a communication wire tied between 
trees and fell into a trench, striking the left side of his 
head.  He stated that he was out for three days.  
(Transcript, page 11).  The veteran stated he was treated at 
an aid station.  He reported having headaches ever since that 
time.  The veteran testified that one physician asked him 
when he had had his neck fused, and when told that he had 
never had neck fusion surgery, the physician told him that it 
could have been caused by the fall into a trench.  
(Transcript, page 12).  The veteran reported treating his 
headaches with aspirin.  (Transcript, page 13).  

Analysis

In regard to the claim of entitlement to service connection 
for residuals of a head injury, the record reflects 
complaints of headaches during service in 1952 and 1953.  
Hospital admission cards created by the Office of the Surgeon 
General reflect treatment for a laceration wound to the face 
and an eye contusion.  Post-service medical records reflect 
that the veteran reported slight and infrequent headaches 
requiring no medication upon VA examination in May 1958.  
Subsequent VA clinical records dated in 1960 reflect 
complaints of a headache of two weeks duration.  It was noted 
the veteran's symptomatology strongly suggested some vascular 
etiology, but an angiogram was not indicated.  Additional 
post-service clinical records reflect continued complaints 
and notations of headaches, cervical arthritis, and neck pain 
in the 1970's and 1980's.  The Board finds the aforementioned 
evidence sufficient to show headaches during service and a 
continuity of related symptomatology thereafter.  
Additionally, upon VA examination in August 1997, the veteran 
reported suffering from repeated headaches since his in-
service head injury.  The examiner opined that in view of the 
veteran's head trauma, arthritis of the neck and headaches 
should be considered service connected.  Thus, the evidence 
of record arguably demonstrates that the veteran's claim is 
plausible and therefore well grounded.  See Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000).

The evidence of record also reflects evidence of a back 
injury in service with continued complaints of back pain.  
Post-service medical records reflect complaints of recurrent 
low back pain on VA examination in May 1958.  A relevant 
diagnosis of chronic hypertrophic arthritis of the 
lumbosacral joint with scoliosis of the back was noted.  
Subsequent medical records reflect continued complaints of 
back pain and notations of sciatica and muscle spasm in the 
1960's, 1970's, and 1980's.  Additionally, radiological 
examination of the back dated in August 1960 revealed 
degenerative disc changes at the lumbosacral joint indicating 
an associated localized degenerative spondylosis.  In light 
of the aforementioned evidence, the Board finds that the 
claim of entitlement to service connection for a back 
disorder is also plausible and therefore well grounded.  See 
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

In regard to the claim of entitlement to service connection 
for arthritis of the left knee, claimed as residuals of a 
left knee injury, the veteran contends that he injured his 
left knee at the same time he injured his back, while 
carrying a boat.  Service medical records reflect a complaint 
of knee pain during service in July 1953, one year after the 
records reflect treatment for a back injury incurred while 
carrying a boat.  However, it was noted that the veteran 
probably sprained both knees in an effort to protect himself 
during an enemy attack.  Radiological examination revealed an 
impression of transitory myalgia due to recent activity.  
Post-service medical records reflect complaints of trouble 
with the left knee upon VA examination dated in May 1958, 
although no relevant findings were noted.  Private clinical 
records reflect treatment and complaints of left knee pain in 
the 1960's, 1970's, and 1980's.  Additionally, a September 
1997 radiology report of the left knee and a December 1997 VA 
examination showed degenerative arthritis of the left knee.  
Thus, the evidence does show complaints of left knee pain 
during service and a continuity of symptomatology in post-
service treatment records.  Therefore, the Board concludes 
that the claim of entitlement to service connection for left 
knee arthritis, claimed as residuals of a left knee injury, 
is plausible and arguably well grounded.  See Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000).


ORDER

The claim of entitlement to service connection for residuals 
of a head injury is well grounded.  To this extent only, the 
appeal is granted.

The claim of entitlement to service connection for a back 
disorder is well grounded.  To this extent only, the appeal 
is granted.  

The claim of entitlement to service connection for left knee 
arthritis, claimed as residuals of a left knee injury, is 
well grounded.  To this extent only, the appeal is granted.  

REMAND

Because the claims at issue are well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although the 
evidence of record is sufficient to render the veteran's 
claims plausible, the Board is of the opinion that additional 
development of the record is needed in order to enable the 
Board to render a final determination in this case.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that the veteran has the right to submit 
additional evidence and argument on this matter to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his headaches, low back pain, and 
left knee pain since 1997.  After 
securing the necessary authorizations, 
the RO should obtain copies of those 
records and associate them with the 
claims folder. 

2.  The veteran should be afforded VA 
specialist examinations of his back, left 
knee, and head to determine the nature 
and etiology of any current headaches, 
back disorder, and knee disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
and reviewed prior to the examination.  
All necessary tests or studies should be 
performed and all findings must be 
reported in detail.  

The examiner of the veteran's headaches 
is requested to identify any related 
disorder present.  All relevant 
symptomatology and objective findings 
should be reported in detail.  He/she is 
further requested to render an opinion as 
to the nature and etiology of any 
recurrent headaches and whether it is at 
least as likely as not that they are 
related to an incident of service.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

The examiner of the back is requested to 
identify any disorder present in the 
veteran's back.  All relevant 
symptomatology and objective findings 
should be reported in detail.  He/she is 
further requested to render an opinion as 
to the etiology and onset of any disorder 
present and whether it is as least as 
likely as not that the disorder is 
related to the veteran's in-service back 
injury or any other incident of service.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

The examiner of the left knee is 
requested to identify any disorder 
present.  All symptomatology and 
objective findings should be reported in 
detail.  The examiner is requested to 
render an opinion as to the etiology on 
onset of any disorder present and whether 
it is at least as likely as not that it 
is related to an incident of service.  
All such information and opinions, when 
obtained, should be made a part of the 
veteran's claims file.  A complete 
rationale for any opinion expressed must 
be provided.

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for residuals of a head 
injury, a back condition, and left knee 
arthritis, claimed as residuals of a left 
knee injury.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvement Act of 1994, 
Pub. L. NO. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

